DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 8-9 and 20 are objected to because of the following informalities:  
Claim 8 recites “a compressed strand,” which should be “the compressed strand”
Claim 9 recites “ends,” which should be “the ends”
Claim 9 recites “a compressed strand,” which should be “one of the compressed strands”
Claim 9 recites “a length,” which should be “the specified length”
Claim 9 recites “the largest diameter,” which should be “a largest diameter”
Claim 20 recites “a stator yoke” in line 3, which should be “the stator yoke” 
Appropriate correction is required.

The claims are objected to because they include reference characters which are not enclosed within parentheses. 
Reference characters corresponding to elements recited in the detailed description of the drawings and used in conjunction with the recitation of the same element or group of elements in the claims should be enclosed within parentheses so as to avoid confusion with other numbers or characters which may appear in the claims.  See MPEP § 608.01(m).
The reference character “LA, L” in claim 1, 14 and 20, “G1, L, D” in claim 9 should be put in parentheses.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “the largest diameter D of a cross-section of the compressed strands” in claim 9 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 5-7, 11-14, 16 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Apple (US 1,826,296).
Regarding claim 1, Apple teaches a stator for an electrical machine (page 1 lines 63-68), the stator comprising: 
a stator yoke (15) that has longitudinal grooves (16), which extend along an inner peripheral edge of the stator yoke (15), parallel to a longitudinal axis of the stator yoke (15) and each of which is separated by stator teeth (FIG 11); and 
one or more compressed strands (12) inserted into the longitudinal grooves (16), the compressed strands (12) each consist of a plurality of individual wires (10), which are each electrically insulated (by insulating material 11), 
wherein respective ends (14) of the compressed strands (12) exit the longitudinal grooves (16) of the stator yoke (15) at a stator yoke head and each protrude from the stator yoke (15), while extending parallel to the longitudinal axis, by a specified length (FIG 11), 

    PNG
    media_image1.png
    495
    686
    media_image1.png
    Greyscale

wherein the individual wires (10) of each compressed strand (12) are electrically conductively connected at the ends (by connectors 18) of the compressed strand (12), and 
at least one first end of a first compressed strand (58), which first compressed strand (58) protrudes from one of the stator yoke heads, is electrically conductively joined to a second end of another, second compressed strand (59), the second compressed strand (59) protrudes from the same stator yoke head and comes from another longitudinal groove (16), by a separate electrically conductive connecting element (18) in order to form an electrical winding, wherein the first end and the second end mechanically do not touch each other (FIG 11).

    PNG
    media_image2.png
    511
    498
    media_image2.png
    Greyscale

	Regarding claim 2/1, Apple was discussed above in claim 1. Apple further teaches wherein the connecting element (18) is designed as a metal bracket (made to conduct electricity).
	Regarding claim 3/1, Apple was discussed above in claim 1. Apple further teaches wherein the connecting element (18) is bent along its longitudinal direction (FIG 11).
	Regarding claim 5/1, Apple was discussed above in claim 1. Apple further teaches wherein the connecting element (18) has a web-like, staple-like, beam-like, or U-shaped longitudinal profile.
	Regarding claim 6/1, Apple was discussed above in claim 1. Apple further teaches wherein end faces (21, 22) of the connecting elements (18) lie essentially in a plane arranged perpendicular to the longitudinal axis (FIG 11).
	Regarding claim 7/1, Apple was discussed above in claim 1. Apple further teaches wherein the connecting elements (18) have two or three contact projections (19, 20) extending perpendicular to a longitudinal direction of the connecting element (18; FIG 11).
	Regarding claim 8/1, Apple was discussed above in claim 1. Apple further teaches wherein the connecting element (18) has a changing cross-section (the U-shaped portion is larger than the leg portions) in a direction of current, the cross-section is sometimes larger, equal, and smaller than a sum of the cross-sections of all the individual wires (10) of a compressed strand (12) directly connected to the connecting element (18).
	Regarding claim 11/1, Apple was discussed above in claim 1. Apple further teaches wherein the first end is electrically conductively joined by laser welding to a first end (21) of the connecting element (18) and the second end is electrically conductively joined by laser welding to a second end (22) of the connecting element (18; page 3 lines 71-75).
	Regarding claim 12/1, Apple was discussed above in claim 1. Apple further teaches wherein each of the compressed strands (12), at least in an area in which the compressed strands (12) run in the longitudinal grooves (16), has an electrically insulating sheathing (13), which electrically insulates the respective compressed strands (12) from other compressed strands (12) introduced in the respective longitudinal groove (16) and from the stator yoke (15).
	Regarding claim 13/1, Apple was discussed above in claim 1. Apple further teaches wherein the conductive connecting element (18) is curved (in U-shape) in its longitudinal direction.
	Regarding claim 14/1, Apple was discussed above in claim 1. Apple further teaches wherein end faces of at least one third of all joined connecting elements (18) of a stator yoke head lie in a plane which is substantially perpendicular to the longitudinal axis (FIG 6, 11).
	Regarding claim 16/1, Apple was discussed above in claim 1. Apple further teaches an electric motor or generator with a stator according to claim 1 (page 1 lines 63-68).

Regarding claim 20, Apple teaches a method of producing a stator with a stator yoke (15) for an electrical machine (page 1 lines 63-68), the method comprising: 
provisioning a stator yoke (15) which has longitudinal grooves (16) extending along its inner peripheral edge and parallel to it along a longitudinal axis of the stator yoke (15), each of the longitudinal grooves (16) being separated by stator teeth; 
provisioning compressed strands (12), each consisting of several electrically insulated individual wires (10); 
introducing one or more compressed strands (12) into the respective longitudinal grooves (16), wherein respective ends (14) of the compressed strands (12) exit the longitudinal grooves (16) of the stator yoke (15) at a respective stator yoke head and protrude from the stator yoke (15) parallel to the longitudinal axis by a specified length; and 
electrically conductively joining at least a first end of a first compressed strand (58) protruding from one of the stator yoke heads to a second end of another, second compressed strand (59) protruding from the same stator yoke head and coming from a different longitudinal groove (16) to form an electrical winding via a separate electrically conductive connecting element (18), wherein the first end and the second end do not mechanically touch each other (FIG 11).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 4, 9, 17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Apple (US 1,826,296) in view of Iki (US 10,389,198).
Regarding claim 4/1, Apple was discussed above in claim 1. Apple further teaches wherein the connecting element (18) is designed as a bent band (FIG 11).
Apple fails to teach the connecting element is made of copper.
Iki teaches the connecting element (40) is made of copper (col. 10 lines 19-20).
It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to have modified Apple to incorporate Iki to teach the connecting element is made of copper, as copper is a very well known material used as conductors, which has good electric conductivity and cheap cost.
Regarding claim 9/1, Apple was discussed above in claim 1. Apple fails to teach wherein ends of a compressed strand protrude from the stator yoke heads by a length which is smaller than a limit value, wherein the limit value is smaller than ten times the largest diameter of a cross-section of the compressed strands.
Iki teaches wherein ends of a compressed strand (26, 27) protrude from the stator yoke heads by a length (L2) which is smaller than a limit value, wherein the limit value is smaller than ten times the largest diameter (the largest diameter of coil 26 and 27 is similar to the length L2; FIG 15) of a cross-section of the compressed strands (26, 27). 
While the drawings are not to scale, it is obvious from the drawings that ten times the largest diameter of the coils (26, 27) in FIG 15 is larger than the length of ends of the coils.
It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to have modified Apple to incorporate Iki to teach wherein ends of a compressed strand protrude from the stator yoke heads by a length which is smaller than a limit value, wherein the limit value is smaller than ten times the largest diameter of a cross-section of the compressed strands, for the advantages of axially slimmer stator for a smaller motor size.
Regarding claim 17/16, Apple was discussed above in claim 16. Apple fails to disclose a vehicle with the electric motor or generator according to claim 16.
Iki discloses an electric rotary machine that can be mounted on an electric vehicle, a hybrid vehicle and the like (col. 1 lines 6-8). 
It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to have modified Apple to incorporate Iki to use the electric motor or generator of Apple for a vehicle, as the use of electric motors in vehicles is widely known and is being widely used.
Regarding claim 19/17, Apple in view of Iki was discussed above in claim 17. Iki further teaches wherein the vehicle is a motor vehicle, a rail vehicle, a watercraft, an underwater vehicle, a spacecraft, a golf car, a cable-guided shuttle, an industrial truck, a hoist, an aircraft, a construction machine, or a machine tool (col. lines 6-8).
 
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Apple (US 1,826,296) in view of Holzheu et al. (US 2004/0046475).
Regarding claim 10/1, Apple was discussed above in claim 1. Apple further teaches wherein the individual wires (10) of each compressed strand (12) are mechanically compacted at their ends (12; by connecting element 18).
Apple fails to teach wherein the individual wires are compacted by ultrasound and electrically connected by laser welding.
Holzheu discloses a method of connecting conductive layers through ultrasonic or laser welding. The method would be used easily to connect the individual wires of Apple to hold the wires together.
It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to have modified Apple to incorporate Holzheu to teach connecting the individual wires through ultrasonic and laser welding, for the advantages of a robust compressed strands.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Apple (US 1,826,296) in view of Okimitsu (US 2013/0200743).
Regarding claim 15/1, Apple was discussed above in claim 1. Apple fails to teach wherein one or more of the connecting elements are thermally connected to a heat sink.
Okimitsu teaches wherein one or more of the connecting elements (22-24) are thermally connected to a heat sink (stator core 10 used as a heat sink).
It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to have modified Apple to incorporate Okimitsu to teach wherein one or more of the connecting elements are thermally connected to a heat sink, for the advantages of increased cooling efficiency and preventing copper loss in the connecting elements.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINKI CHANG whose telephone number is (571)270-0521. The examiner can normally be reached 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on (571)272-8188. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/TRAN N NGUYEN/Primary Examiner, Art Unit 2834                                                                                                                                                                                                        

/MINKI CHANG/           Examiner, Art Unit 2834